Citation Nr: 0815397	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-30 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty for training from February 1965 
to August 1965, and had active duty service from May 1968 to 
August 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The veteran was scheduled for a March 27, 2007 Travel Board 
hearing at the RO in Wichita, Kansas.  A note in the file 
indicates that the veteran failed to appear for the March 
2007 Board hearing.  A letter received from the veteran in 
March 2007 is not construed as a request that his hearing be 
rescheduled.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was demonstrated on 
examination prior to the veteran's entrance into active duty 
service.

2.  Clear and unmistakable evidence of record shows that the 
veteran's pre-existing bilateral hearing loss disability did 
not undergo a permanent increase in severity in service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1111, 
1153, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in February 2006, the veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  The VCAA letter informed the veteran that he 
should submit any medical evidence pertinent to his claim.  
VCAA notice was provided to the veteran prior to the initial 
adjudication.  Pelegrini.

In March 2006 the veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file.  As there is no evidence that the veteran's pre-
existing bilateral hearing loss disability underwent chronic 
increase in service, a VA examination for a medical opinion 
regarding a possible relationship between the disability at 
issue and the veteran's military service is not warranted.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The veteran has not referenced any other 
pertinent, obtainable evidence that remains outstanding.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claim.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be presumed, subject to rebuttal, for certain chronic 
diseases if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  38 
C.F.R. § 3.304(b).

The law further provides that, if a preexisting disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service incurrence for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case, the provisions of 38 U.S.C.A 
§ 1153 and 38 C.F.R. § 3.306 apply, and the burden falls on 
the veteran to establish aggravation.  Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of 
aggravation under section 1153 arises, due to an increase in 
a disability in service, the burden shifts to the government 
to show a lack of aggravation by establishing "that the 
increase in disability is due to the natural progress of the 
disease." 38 U.S.C. § 1153; 38 C.F.R. § 3.306; Jensen, 19 
F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004).

The determination of whether the veteran has hearing loss 
"disability" for VA purposes is governed by 38 C.F.R. § 
3.385, which states that hearing loss will be considered to 
be a "disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC test are less than 
94 percent.  38 C.F.R. § 3.385.

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).

The veteran asserts that he has bilateral hearing loss as the 
direct result of a rocket attack in Vietnam in 1969.

Service records pertaining to the veteran's period of active 
duty for training service, from February 1965 to August 1965, 
contain no findings or complaints of hearing loss.

An April 1968 service examination (Kansas Army National 
Guard), conducted approximately two weeks prior to the 
veteran's entrance to active duty service, reveals that the 
veteran underwent two audiological examinations.  Pure tone 
thresholds, in decibels, on the first audiometric examination 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55

75
LEFT
45
30
55

75

In the physical profile section (box 76) of the April 1968 
service examination, the veteran's hearing was rated as a 
designation 3.  It was recommended that the veteran's hearing 
be rechecked.  In the notes section (box 73) of the April 
1968 service examination, results of a second audiometric 
examination were provided which continued to show bilateral 
hearing loss disability for VA purposes.

A June 1968 service medical record noted that the veteran 
complained of having had ear trouble (ringing sensation ) 
since the month prior.  It was noted that the tympanic 
membrane was normal but that hearing loss was evident.

An October 1968 service medical record noted that the veteran 
complained of hearing loss and a ringing sensation in his 
ears.  It was noted, without explanation or findings, that 
physical examination revealed decreased hearing, bilaterally.  
The impression was hearing loss of questionable etiology.  A 
report of a November 1968 service audiogram noted findings 
demonstrative of bilateral hearing loss disability for VA 
purposes.  A November 1968 service otolaryngology clinic note 
indicated that the veteran "apparently" had otosclerosis.

At the time of the veteran's August 1969 service separation 
examination, the veteran underwent an audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5

15
LEFT
10
10
5

10

In the physical profile section (box 76) of the August 1969 
service separation examination, the veteran's hearing was 
rated as a designation 1.  No ear or hearing loss disability 
was noted.  The veteran indicated that he had hearing loss on 
the report of medical history portion of the August 1969 
separation examination.

The Board finds, based on the April 1968 service examination, 
that bilateral hearing loss was noted at the time of 
examination for entrance into service.  As the competent 
medical evidence of record shows that bilateral hearing loss 
disability was noted on entrance into service, the 
presumption of sound condition does not attach in this case.

The Board must now determine whether chronic aggravation of 
the pre-existing bilateral hearing loss occurred during 
service.  The Board finds clear and unmistakable evidence 
establishes that the pre-existing bilateral hearing loss 
disability did not undergo any increase in service.  While 
the veteran made complaints pertaining to his ears during 
service, there was no reported worsening of bilateral hearing 
loss disability during service.  In fact, a comparison of the 
April 1968 examination's audiometric findings with the 
findings from the August 1969 service separation examination 
shows that the veteran's hearing loss disability had actually 
improved.  Further, while the veteran's hearing was assigned 
a level 3 upon entrance to service, the veteran's hearing was 
designated as a level 1 upon separation from service in 
August 1969.

The absence of clinical identification of hearing loss 
abnormality on separation examination is given significant 
probative weight as it is contemporaneous to the alleged 
aggravation.  Further, there is no evidence or a medical 
opinion suggesting that the veteran's hearing loss disability 
was aggravated by active service.  In this regard, the Board 
notes that the veteran has indicated in an April 2006 letter 
that he had not sought treatment for his hearing problem 
since his hearing problem would only "intermittently" 
happen.

In view of the foregoing, the Board finds that competent 
evidence of record clearly and unmistakably shows that the 
veteran had a pre-existing hearing loss disability prior to 
service that was not aggravated by service.  38 U.S.C.A. 
§ 1111.  Accordingly, service connection for bilateral 
hearing loss disability is not warranted.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

To the extent that the veteran may be claiming these 
conditions as a result of combat, the Board notes that the 
provisions of 38 U.S.C.A. § 1154 do not obviate the 
requirement that a veteran must submit medical evidence of a 
causal relationship between his current condition and 
service.  Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  
That is, even assuming combat status, the veteran must 
provide satisfactory evidence of a relationship between his 
service and the disorder on appeal.  He has not done so in 
this case.

The Board has reviewed the veteran's statements made in 
support of the claim.  A layperson, however, is generally not 
deemed competent to opine on a matter that requires medical 
knowledge, such as the question of whether a chronic 
disability is currently present or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but there is not such an approximate balance of the 
positive evidence and the negative evidence to a permit 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for bilateral hearing loss disability is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


